Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefen Zhou, on October 1, 2021.

Amend claims 1 and 	16, as shown below.

1. 	(Currently Amended) A method of increasing dextromethorphan plasma levels in a human being[[,]] comprising administering for at least eight consecutive days a combination of dextromethorphan and bupropion to a human being, wherein the bupropion and the dextromethorphan are co-administered in a dosage form containing bupropion and dextromethorphan as the only active pharmaceutical agents, wherein the human being is a non-poor metabolizer of dextromethorphan in need of treatment with dextromethorphan, wherein the combination is administered twice a day for at least eight consecutive days, wherein the treatment has a therapeutic effect, and wherein the combination is administered in a dosage form 

16. 	(Currently Amended) A method for treating a human being with dextromethorphan by increasing dextromethorphan plasma levels[[,]] comprising administering dextromethorphan and bupropion twice daily for at least eight consecutive days, wherein the bupropion and the dextromethorphan are co-administered in a dosage form containing bupropion and dextromethorphan as the only active pharmaceutical agents, wherein the human being is an extensive a poor metabolizer of dextromethorphan in need of treatment with dextromethorphan, wherein the treatment has a therapeutic effect, and wherein dextromethorphan and bupropion are administered in amounts that result in an AUC 0-12 Of dextromethorphan on the eighth day that dextromethorphan and bupropion are administered that is at least about 500 ng·hr/mL, and wherein the AUC0-12 of dextromethorphan on the eighth day that dextromethorphan and bupropion are administered is at least about 30 times the AUC0-12 of dextromethorphan that would result from administering the same amount of dextromethorphan without bupropion.

The following is an examiner’s statement of reasons for allowance:
Applicant filed a Terminal Disclaimer to obviate the Double Patenting rejections of record that was approved by the Office on October 4, 2021.  In addition, Applicant provides allegations of unexpected results that indicate that the level of plasma concentration increase for dextromethorphan is unexpectedly greater than 
Claims 1-30 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.